Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151795                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151795
                                                                    COA: 319400
                                                                    Marquette CC: 12-050218-FH
  ROSCOE RICO MARTIN,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 2, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. Although the
  Court of Appeals in this case relied on People v Herron, 303 Mich. App. 392 (2013),
  which this Court overruled in People v Lockridge, 498 Mich. 358 (2015), we are not
  persuaded that the defendant has established a threshold showing of plain error under
  Lockridge or that the questions presented should otherwise be reviewed by this Court.
  The application for leave to appeal is therefore DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2016
           d1026
                                                                               Clerk